Citation Nr: 0801896	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus and/or post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.

3.  Entitlement to a disability rating in excess of 30 
percent for PTSD prior to June 30, 2004.  

4.  Entitlement to a disability rating in excess of 50 
percent for PTSD since September 1, 2004.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968, 
including combat service in the Republic of Vietnam, and his 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003, September 2004, and August 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran suffers from erectile dysfunction, which 
competent medical evidence shows is a complication of his 
service-connected diabetes mellitus.

2.  Prior to June 30, 2004, the veteran's PTSD was manifested 
by subjective complaints of anger, irritability, nightmares, 
flashbacks, intrusive thoughts, difficulty concentrating, 
hypervigilance, exaggerated startle response, and a lack of 
interest in activities; objective findings include angry 
mood, congruent affect, meaningful interpersonal 
relationships, and a Global Assessment of Functioning score 
ranging from 60 to 65.  

3.  Since September 1, 2004, the veteran's PTSD is manifested 
by subjective complaints of anger, irritability, nightmares, 
flashbacks, intrusive thoughts, difficulty concentrating, 
hypervigilance, exaggerated startle response, suicidal 
ideation, and a lack of interest in activities; objective 
findings include angry mood, an inability to establish and 
maintain meaningful interpersonal relationships, social 
isolation, and a Global Assessment of Functioning score 
ranging from 46 to 55.  


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD prior to June 30, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).  

3.  The criteria for a disability rating of 70 percent for 
PTSD since September 1, 2004, have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Erectile Dysfunction,
Claimed as Secondary to Diabetes Mellitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  A claim for 
secondary service connection requires medical evidence to 
connect the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Service connection is in effect for diabetes mellitus type 2.  
Private medical records reveal treatment for erectile 
dysfunction as early as October 2002.  In a statement dated 
October 2002, the Dr. Laws lists "impotence" as a 
complication of his diabetes.  Curiously, this is 
contradicted by a January 2003 statement by Dr. Laws that 
indicates that the veteran currently has no complications 
directly due to his diabetes.  

The veteran was afforded a VA diabetes examination in 
February 2003.  The examiner diagnosed the veteran with 
erectile dysfunction.  However, based on speaking with the 
veteran, the examiner deduced that he suffered from erectile 
dysfunction since approximately 1998 and that he had not been 
diagnosed with diabetes until 2000.  Relying solely on this 
self-reported history and without reviewing the claims 
folder, the examiner concluded that the veteran's erectile 
dysfunction could not be secondary to the diabetes because it 
predated the diagnosis of diabetes by two years.

Private medical records reveal a diagnosis of diabetes in 
October 1998.  This places the approximated onset of erectile 
dysfunction in the same time period as the initial diagnosis 
of diabetes.  Relying on the October 2002 opinion of Dr. Laws 
which lists impotence as a complication of diabetes, and with 
resolution of reasonable doubt in favor of the veteran, the 
Board finds that service connection for erectile dysfunction 
is established as being secondary to the service-connected 
diabetes mellitus.  38 C.F.R. § 3.310(a).      

Rating in Excess of 30 Percent for PTSD from March 5, 2004 to 
June 30, 2004

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see also AB v. Brown, 6 Vet. App. 35 
(1993) (a claim for an original or an increased rating 
remains in controversy when less than the maximum available 
benefit is awarded).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO initially granted service connection for PTSD in a 
September 2004 rating decision, assigning a 30 percent 
disability rating effective from March 5, 2004; a 100 percent 
disability rating from June 30, 2004 to September 1, 2004, 
during which time the veteran was hospitalized for PTSD 
treatment; and a 10 percent rating from September 1, 2004, 
shortly after the veteran's release from VA treatment.  In an 
August 2005 decision, the RO increased the rating to 50 
percent effective September 1, 2004.  However, because the 
veteran appealed the initially-assigned 30 percent rating, 
the Board must determine the appropriate evaluation from 
March 5, 2004 to the present.  Fenderson, 12 Vet. App. at 
126.  

In order to warrant an increase to the next higher disability 
rating for PTSD, or 50 percent, there must be evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Here, VA progress notes dated March 2004 indicate subjective 
complaints of increasing irritation, flashbacks, chronic 
panic attacks, insomnia, noise startle, and intrusive 
thoughts of Vietnam.  The veteran also reported avoiding 
anything that would remind him of Vietnam.  The VA physician 
found him to be alert and oriented, appropriately dressed and 
groomed, and exhibiting good eye contact.  His speech was 
spontaneous, clear, coherent, relevant, and logical.  His 
mood was blunted and depressed, while his affect was anxious.  
His thought process appeared logical, goal directed, and 
coherent.  There appeared to be no delusion, hallucination, 
or homicidal or suicidal ideations.  The physician evaluated 
the veteran with a Global Assessment of Functioning (GAF) 
score of 60, indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

A VA physician letter dated March 2004 indicated that the 
veteran was unable to obtain and maintain gainful employment 
due to the severity, frequency, and duration of his PTSD 
symptoms.  He has not worked since quitting his position as a 
maintenance worker at a paper mill in January 2003.

The veteran was afforded a VA PTSD examination in July 2004.  
The veteran reported having nightmares and flashbacks related 
to Vietnam approximately 2 to 3 times per week, which caused 
him to wake up in a cold sweat.  When awake, the veteran 
reported that environmental cues caused him to experience 
intrusive thoughts of Vietnam that rendered him unable to 
function.  He felt detached and estranged from others, and 
persistently avoided stimuli.  He described a lack of 
interest in activities as well as difficulty falling and 
staying asleep.  He described anger control problems, and 
admitted to thoughts of killing people when he became angry.  
He also reported irritability, difficulty concentrating, 
hypervigilance, and exaggerated startle control response, 
although he denied mania or psychosis.  

The July 2004 VA examiner found the veteran to be very angry 
and irritable, but with speech and thought processes which 
were logical and goal directed.  His mood was angry and his 
thought was congruent.  His thought content was without 
auditory or visual hallucinations.  He did not exhibit 
paranoia, or suicidal or homicidal ideations.  He was alert 
to person, place, time, and situation, and showed fair 
concentration, insight, and judgment.  Both his recent and 
remote memory were intact.  The examiner found that the 
veteran engaged in meaningful interpersonal relationships, 
such as participating in activities with his motorcycle 
group, and concluded that his PTSD did not preclude him from 
obtaining gainful employment.  

The July 2004 examiner evaluated the veteran with a GAF score 
of 65, indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning.  The veteran was 
married to his second spouse at the time, having divorced his 
first spouse in July 1977.  

In this case, the Board finds that the criteria for a 
disability rating greater than 30 percent for PTSD prior to 
June 30, 2004, are not met.  38 C.F.R. § 4.7.  The record 
reflects subjective complaints of anxiety, irritability, 
sleep disturbance, lack of concentration, and occasional 
panic attacks.  Objectively, there is evidence of angry mood 
and congruent affect.  However, there is no evidence of 
thought disorder manifested by speech abnormality or 
impairment of cognition, memory, or judgment.  GAF scores 
from March 2004 to August 2004 denote no more than mild to 
moderate symptoms.  With respect to social functioning in 
particular, the record reflected positive relationships 
between the veteran and his spouse and his motorcycle group.  
Although the veteran asserts he quit his job in January 2003 
due to an inability to get along with others, the VA examiner 
found that his PTSD alone did not preclude him from obtaining 
gainful employment.  Thus, the Board finds that the overall 
disability picture does not more nearly approximate the 
criteria for a 50 percent rating for PTSD prior to June 30, 
2004. Id.   

Rating in Excess of 50 Percent forPTSD Since September 1, 
2004

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Code 9411 since September 1, 2004.  38 C.F.R. 
§ 4.130.  In his August 2005 substantive appeal, the veteran 
specifically limited his appeal to a 70 percent disability 
rating for his PTSD.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993)

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

Here, upon his release from the domiciliary residence for 
PTSD treatment in August 2004, the veteran was found to be 
stable and competent.  He denied suicidal or homicidal 
ideations, intent, or plans.  Although he was determined to 
be able to perform the activities of daily living, he was 
given a GAF score of 46 to 48, indicative of serious symptoms 
such as suicidal ideation, severe obsessional rituals, or 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, such as a lack of 
friends or inability to keep a job.  

However, he was admitted to the VA hospital for 11 days in 
September 2004 because of suicidal ideation.  He was 
diagnosed with PTSD as well as major depression, recurrent 
and severe with psychotic features.

By letter dated September 2004, the veteran's VA readjustment 
counselor opined that his PTSD had a significant impact on 
his marriage and his ability to associate with others, 
assigning the veteran a GAF score of 46.  The counselor noted 
that the veteran experienced intrusive combat-related 
thoughts, memories, and nightmares which prevented normal 
nighttime sleep patterns.  The veteran was diagnosed with 
major depressive disorder as the probable result of his PTSD.  
The counselor concluded that the veteran's PTSD 
symptomatology alone would be sufficient to consider him 
unemployable.  

Since that time, VA treatment notes indicate a GAF score 
ranging from 46 to 55.  In February 2005, the veteran 
indicated his desire to be readmitted to the VA hospital 
because he was contemplating suicide.  He is currently 
receiving Social Security Administration (SSA) benefits due 
to his anxiety-related disorders, as well as back disorders.  
In June 2005, the veteran's readjustment counselor sent 
another letter reiterating that the veteran was unemployable 
due to PTSD symptomatology, including intrusive combat-
related thoughts, memories, and nightmares.  

In his August 2005 substantive appeal, the veteran stated 
that his PTSD symptoms have affected his marriage as well as 
his ability to function in day-to-day activities.  He also 
described problems with his short-term memory and insomnia.  
He revealed that his spouse left him because he would not 
talk to her and that he no longer participated in former 
group activities such as his motorcycle group and prison 
ministry.  He also described how he fantasized about killing 
his boss at his last job and quit in January 2003 because he 
was afraid that he would carry out his fantasy.  

The evidence in this case shows that the veteran suffers from 
severe PTSD symptomatology.  The record reflects, as 
characterized by the VA readjustment counselor and the 
veteran's own statements, significant compromise of 
occupational and social functioning.  The veteran is unable 
to establish and maintain effective relationships, as 
evidenced by the separation from his wife and his cessation 
of social activities with former groups.  Similarly, the 
veteran engages in extensive social isolation to manage 
symptoms including anger, impulse control, and irritability.  

The Board recognizes that some evidence does not demonstrate 
PTSD of such severity as to warrant a 70 percent rating.  
Specifically, the GAF scores of record consistently reflect 
serious to moderate symptoms or serious to moderate 
impairment of social and occupational functioning.  Also, 
there is no evidence of obsessional rituals, illogical 
speech, or neglect of personal appearance and hygiene.  
However, review of the entire record finds that the probative 
value and weight of the totality of the evidence is in such 
balance as to require resolution of doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As such, 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 70 percent disability rating for PTSD 
after September 1, 2004.  Because the veteran limited his 
appeal to this rating, this constitutes a complete grant of 
the benefit.

The Board has also considered whether staged ratings are 
appropriate for all of the veteran's increased rating claims 
but finds no distinct time periods where the veteran's 
symptoms warranted different ratings, other than the 
instances where the RO has already assigned different rating 
to reflect hospitalization and changes in symptomatology.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, although the Board 
recognizes that the veteran has been unemployed since January 
2003, he has already been granted individual unemployability 
status effective September 1, 2004.  

Duty to Notify and Duty to Assist

In this decision, the Board grants service connection for 
erectile dysfunction, which represents a complete grant of 
the benefit sought on appeal.  Thus, no discussion of VA's 
duties to notify and assist is required.

As to his PTSD claim, this arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
additional records as well as personal statements and a 
statement from his spouse.  In addition, the appellant was 
afforded VA medical examinations in February 2003 and July 
2004.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  


ORDER

Service connection for erectile dysfunction is granted.

A disability rating in excess of 30 percent for PTSD, prior 
to June 30, 2004, is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 70 percent disability rating for PTSD 
since September 1, 2004 is granted.  

REMAND

The veteran also seeks service connection for hypertension, 
claimed as secondary to his diabetes mellitus and/or PTSD.  
The veteran was first diagnosed with diabetes in October 
1998.  However, a private medical record dated in September 
1998 indicates a history of high blood pressure, suggesting 
that the veteran's hypertension predated his diabetes 
diagnosis.  In addition, a VA physician statement dated March 
2004 indicates it is likely that the veteran's service-
connected PTSD symptomatology exacerbates his hypertension.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  In a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  The Board is prohibited from relying on 
its own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board finds that resolution of the 
medical issues in this case requires additional consideration 
by qualified professionals that have the benefit of access to 
all relevant evidence.  To that end, the RO should secure on 
remand the necessary medical examinations and opinions, as 
instructed below.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure the veteran's 
medical records dated from April 2005 to 
the present from the Carl Vinson VA 
Medical Center in Dublin, Georgia.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The RO should arrange for the veteran 
to be scheduled for a VA hypertension 
examination.  The claims folder must be 
made available the examiner for review for 
the examination.  The examiner must note 
in the examination report whether the 
claims folder was available and reviewed.  
The examiner should conduct tests or 
studies as deemed necessary.  

The examiner is asked to determine the 
nature and etiology of the veteran's 
hypertension.  Based on 
examination and review of the claims 
folder, the examiner should offer an 
opinion as to whether the hypertension is 
caused or aggravated by service or any 
service-connected disability.  The 
examination reports should provide a 
complete explanation for the opinions 
requested.  

For informational purposes, the examiner 
should be notified that service connection 
has been established for diabetes mellitus 
and PTSD.   

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  The RO should then readjudicate the 
remaining issue on appeal.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


